Citation Nr: 1607478	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  10-41 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left wrist disability prior to May 21, 2015, and in excess of 70 percent thereafter.  

2.  Entitlement to an initial compensable rating for status post chest wall contusion prior to August 31, 2011, and in excess of 10 percent thereafter.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to special monthly compensation (SMC) for loss of use of one hand, prior to May 21, 2015.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1994 to November 1994 and had additional service with the Army Reserve.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which established a noncompensable rating for status post chest wall contusion and a 10 percent rating for the left wrist disability.  The Veteran appealed these initial ratings.  

During the course of the appeal, in an October 2011 Supplemental Statement of the Case (SSOC), the RO increased the rating of the Veteran's status post chest wall contusion to 10 percent effective August 31, 2011.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).  Similarly, while the Veteran was granted a 70 percent disability rating for his left wrist effective May 2015, this rating does not span the whole appeal period, and therefore the claim is still on appeal.  Also, upon further review, the Board has determined that the claim for SMC prior to May 21, 2015, is part and parcel of the claim for an increase for the Veteran's wrist disability, and hence is part of the current appeal.  See Akles v. Derwinski, 1 Vet. App 118 (1991).

In August 2012, the Veteran submitted a Notice of Disagreement (NOD) for the effective date of his 10 percent staged rating for his chest wall contusion.  The Veteran was issued a Statement of the Case (SOC) in November 2013, and filed a substantive appeal, claiming clear and unmistakable error regarding the effective date.  The claim, however is not listed as a separate issue above because the request for an earlier effective date for the grant of a staged rating of 10 percent is subsumed in the issue concerning whether higher ratings are warranted since the effective date of service connection.  The Court of Appeals for Veterans Claims has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Similarly, the Veteran submitted an NOD in September 2015 regarding the effective date of this 70 percent rating for his left wrist disability, which is also currently already on appeal.  Therefore, the Board must also evaluate whether the current staged evaluations are appropriate in this instance.

In October 2014, the Veteran provided testimony before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file. 

The Board also notes that in July 2015, the agency of original jurisdiction declined to reopen service connection claims for a neck condition, an upper and lower back condition, a left ankle condition, and a right thumb condition.  In correspondence in September 2015, within a year of the rating decision, the Veteran submitted an NOD regarding these claims.  Typically, when there has been an initial RO adjudication of a claim and an NOD has been filed as to its denial, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue a statement of the case is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, in this case, in response to the Veteran's NOD, the RO issued a September 2015 letter acknowledging the NOD and explaining the different appeal options.  Thus, as the RO has acknowledged receipt of the NOD, and indicates further action will be taken at the RO, this situation is distinguishable from Manlincon, where an NOD had not been recognized.  As the RO is properly addressing the NOD, no action is warranted by the Board.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

First, the Veteran's electronic claims file notes that there is a pending vocational rehabilitation determination.  Given that it appears the Veteran has applied for or underwent vocational rehabilitation, these records are relevant to the issues on appeal, including his claim that his service-connected disabilities preclude him from working.  Therefore, upon remand, any vocational rehabilitation files, or files related to a claim for vocational rehabilitation benefits should be obtained.

Next, although the Veteran reported at his hearing that he was not receiving VA treatment, given that the Veteran did report VA treatment in September 2013, any updated treatment records should be associated with the claims file.  

Finally, in the May 2015 examination, the examiner, a Dr. R.B.M., noted that he had seen the Veteran in September 2011 and made a diagnosis of arthrofibrosis of the wrist back then.  Overall, the examiner noted that the Veteran essentially uses his left wrist as a placing device and because of his chronic pain syndrome has essentially no use of the wrist and hand.  In October 2014, the Veteran testified before the undersigned at a hearing.  He stated that his left hand was "almost like a stump at this point" and that he could barely use his fingers and barely used his hand for anything.  He said he conducted all activities with his other hand and was limited with everything from going to the bathroom to taking a shower.  Given that the Veteran reported such limitation at his hearing and given that the examiner noted he diagnosed the Veteran with arthrofibrosis as far back as September 2011, upon remand, an addendum opinion should be obtained from Dr. R.B.M. if feasible to determine whether the Veteran's symptom of using the hand merely as a placeholder existed prior to the May 2015 VA examination, and if so, how far back in time these symptoms were occurring.  

Accordingly, the case is REMANDED for the following actions:
1.  Obtain any outstanding vocational rehabilitation files pertaining to the Veteran and associate them with the electronic claims file.  

2.  Obtain any VA treatment records and associate them with the electronic claims file.  

3.  Thereafter, the Veteran's claims file should be returned to the examiner who conducted the Veteran's May 2015 VA evaluation of his wrist for the purpose of obtaining an addendum medical opinion.  If the requested examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new VA examination.

The examiner should comment on how long (from what date) the Veteran has had essentially no use of the wrist and hand due to chronic pain and has been using the left wrist and hand as a placing device only, prior to the May 2015 examination, including whether these symptoms were present during the September 2011 VA examination.  

Attention is drawn to the Veteran's October 2014 hearing during which he stated he had essentially no use of his hand; as well as the September 2011 VA examination. 

A rationale for all opinions should be expressed.

4.  Readjudicate the Veteran's claims, including the claims for TDIU and an earlier effective date for SMC.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




